Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2014

                                     No. 04-14-00556-CV

           IN THE INTEREST OF C.L.W., S.S.W., AND L.M.W., CHILDREN,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-15199
                          Honorable Richard Price, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due October 13, 2014; however, the court granted
appellant an extension of time to file the brief until November 12. The brief was not filed.
Instead, appellant filed a motion requesting an additional thirty days to file the brief.

        We grant the motion. We order appellant to file the brief by December 12, 2014 (60
days after the originally due date). Appellant is advised that no further extensions of time will
be granted absent a motion that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court